                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Tyrone Dixon,

       Plaintiff,

                v.                                            Case No. 1:19cv176

John M. Williams, et al.,                                     Judge Michael R. Barrett

       Defendants.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on August 20, 2019 (Doc. 32).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 32) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 32) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge: the Joint Motion

of Defendants Driehaus, Monzel, and Portune to Dismiss (Doc. 14) is GRANTED; Plaintiff’s

Rule 55 Motion for Default Judgment (Doc. 17) is DENIED; Defendant Williams’ Motion to

Dismiss (Doc. 25) is GRANTED; Plaintiff’s Motion to Amend the Complaint (Doc. 29) is

DENIED; Defendant Peterson’s Motion to Dismiss (Doc. 21) is DENIED as MOOT; and all




                                                 1
remaining claims against all remaining defendants are DISMISSED sua sponte under §§

1915(e) and 1915A.

       IT IS SO ORDERED.


                                                        s/Michael R. Barrett
                                                 Michael R. Barrett, Judge
                                                 United States District Court




                                            2
